SAWYER, J.
This is an action to recover a tax levied for the erection of a sehoolhouse under the act of April 6, 1863 (Laws 1863, p. 194, see. 37; Hitt., par. 6702), which provides that, if not paid within the time prescribed, the tax “shall be recovered by suit in the same manner and with the same costs as delinquent state and county taxes.” The mode in which state and county taxes are to be collected is prescribed by the act of 1861 (Laws 1861, pp. 432-434, sec. 39 et seq.). We think the complaint sufficient under these provisions of the statute. We cannot perceive that the district court overstepped the bounds of a sound discretion in refusing to open the default, and allow defendant to answer. Several -months elapsed after the time allowed to answer expired, before the default was entered. If the defendant was unable to procure the information necessary to prepare an answer, he could, undoubtedly, upon a proper showing, have procured an extension of time. No considerable diligence appears to have been manifested: Bailey v. Taaffe, 29 Cal. 422.
The judgment must be affirmed, and it is so ordered.
We concur: Sanderson, J.; Currey, C. J.; Shatter, J.